DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima (JP2009196500).
	With respect to claim 4, Matsushima discloses a steering system comprising: a rod member (10) to which a steering member is connected directly or indirectly; a housing (9) having a retaining hole for retaining the rod member such that the rod member is movable in an axial direction, the housing having a clamping slit (30) that extends through a circumferential wall of the housing in a radial direction and is elongated in the axial direction and including a first clamp-receiving portion (25b3) and a second clamp-receiving portion (25a3) both projecting in the radial direction so as to sandwich the clamping slit between the first clamp-receiving portion and the second clamp-receiving portion (Fig 3), the first clamp-receiving portion having a first through hole (25b2) extending through the first clamp-receiving portion along a first axis that intersects the radial direction, and the second clamp-receiving portion having a second through hole (25a2) extending through the second clamp-receiving portion along a second axis that intersects the radial direction; and a clamping member (31) configured to clamp the housing so as to reduce a diameter of a part in the axial direction of the retaining hole to lock a position of the rod member, the clamping member including a clamping shaft (on which is thread 31b) inserted through the first through hole and the second through hole (Fig 3), wherein the first through hole and the second through hole are arranged such that in a state where the clamping member does not cause the housing to clamp the rod member, the first axis and the second axis are not coincident with each other, but in a state where the clamping member causes the housing to clamp the rod member, the first axis and the second axis are coincident with each other (Figs 3 and 4, [0019, 0024, 0030, and 0031] of Applicant-provided translation).

Allowable Subject Matter
Claims 1-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Matsushima does not disclose wherein a hole in the fixed cam has a small diameter portion at a first portion close to the rotary cam and a large diameter portion having a diameter larger than a diameter of the small diameter portion at a second portion away from the rotary cam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/8/2021